DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of group I, claims 1-19 in the reply filed on May 17, 2021 is acknowledged.  Claim 20 is hereby withdrawn from consideration for being directed to a non-elected invention.  

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 14 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the other" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the skin" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the other" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the phrase “a skin” in lines 4 and 5.  It is unclear if each recitation of “a skin” is referring to the same skin or a different skin.  
Claim 18 is rejected for the reasons set forth above regarding claim 17 by virtue of claim dependency.


Allowable Subject Matter
4.	Claims 1-13, 15-16 and 19 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art, alone or in combination, fails to teach or fairly suggest in the claimed environment, the light emitting device as recited in claim 1.   Specifically, the prior art does not teach or suggest a light emitting device comprising the arrangement of: a device housing open at a lower portion thereof; and a sterilization module disposed in the device housing and emitting light for sterilization toward the open lower portion of the device housing, the sterilization module comprising: a substrate; at least one light source mounted on one surface of the substrate and emitting the light for sterilization; and a module housing surrounding the substrate and the light source, wherein the module housing is formed on one surface thereof with a light outlet through which the light for sterilization passes, wherein the device housing is formed of a light transmissive material allowing transmission of the UV light for sterilization therethrough.
 The closest prior art to the claimed invention is KR201501355618A and Walter et al. (US2010/0284168 A1).  

However, KR201501355618A does not teach or suggest wherein the device housing is formed of a light transmissive material allowing transmission of the UV light for sterilization therethrough or a module housing surrounding the substrate and the light source, wherein the module housing is formed on one surface thereof with a light outlet through which the light for sterilization passes.

Therefore, claims 1-13, 15-16 and 19 are allowable over the prior art
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN E CONLEY whose telephone number is (571)272-8414.  The examiner can normally be reached on M-F, 8:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


	/SEAN E CONLEY/               Primary Examiner, Art Unit 1796